DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the core wrap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the core wrap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/155699 .
With reference to claim 1, WO 2008/155699 (hereinafter “Hundorf”) discloses an absorbent article comprising an absorbent core (14); 
wherein the absorbent core comprises first (60) and second (62) absorbent layers, the first absorbent layer comprising a first substrate (64) and the second absorbent layer comprising a second substrate (72); 
wherein the first and second absorbent layers further comprise superabsorbent polymer material deposited on said first and second substrates and a fiberized net structure covering the superabsorbent polymer material on the respective first and second substrates (page 14, 2nd and 3rd paragraphs); 
wherein said first and second absorbent layers are combined together such that at least a portion of the fiberized net structure of the first absorbent layer contacts at least a portion of the fiberized net structure of the second absorbent layer (page 2, last paragraph to page 3, 1st paragraph) ; and 
wherein the fiberized net structures comprises a substantially tackifier-free adhesive as set forth on page 19, last paragraph. 
Hundorf discloses that the substantially tackifier-free adhesive includes:
 (i) an amorphous polyolefin composition; and 
(ii) a heterophase polyolefin composition comprising amorphous character and crystalline blocks as set forth on page 20, 1st full paragraph.
Hundorf also discloses an absorbent article wherein the core is substantially cellulose-free as set forth on page 17, 1st full paragraph. 
As to claim 8, Hundorf discloses an absorbent article further comprising a hot melt adhesive bonding front and back end seals of the absorbent core, wherein the hot melt adhesive is substantially tackifier-free as set forth in the rejection of claim 1, col. 19, 1st paragraph and in figure 2. 
With reference to claim 9, Hundorf discloses an absorbent article further comprising a substantially tackifier-free auxiliary adhesive as set forth on page 21, 2nd full paragraph. 
Regarding claim 10, see page 20, last paragraph bridging to page 21 of Hundorf.
As to claim 11, Hundorf discloses an absorbent article further comprising a topsheet and a backsheet, wherein the absorbent core is disposed between the topsheet and the backsheet as shown in figure 2 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/155699 in view of Kreuzer et al. (US 2012/0316528).
With respect to claim 2, Hundorf teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Hundorf and claim 2 is the provision that the superabsorbent polymer material area comprises at least two channels, said channels being substantially free of superabsorbent polymer material. 
Kreuzer et al. (hereinafter “Kreuzer”) teaches an absorbent article including at least two channels being substantially free of superabsorbent polymer material as set forth in at least figure 2.
It would have been obvious to one of ordinary skill in the art to provide the superabsorbent polymer material area of Hundorf with the at least two channels as taught by Kreuzer in order to provide the absorbent structure with folding lines to help provide the article with a comfortable and superior fit while permitting liquid transportation as taught by Kreuzer in [0073-0074].
With reference to claim 3, Kreuzer teaches an absorbent article wherein in the channels, the first substrate is bonded to the second substrate as shown in figures 7 and 9-11.
It would have been obvious to one of ordinary skill in the art to provide the superabsorbent polymer material area of Hundorf with the at least two channels as taught by Kreuzer in order to provide the absorbent structure with folding lines to help provide the article with a comfortable and superior fit while permitting liquid transportation as taught by Kreuzer in [0073-0074].
With respect to claim 12, Hundorf teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Hundorf and claim 12 is the provision that the first substrate and second substrates form a portion of the core wrap.
Kreuzer teaches an absorbent article where cover layer(s) may function as a
core wrap as set forth in [0125].
It would have been obvious to one of ordinary skill in the art to provide the article
of Hundorf with a core wrap as taught by Kreuzer in order to enclose the absorbent polymer particles to avoid undesirable leakage as taught by Kreuzer in [0125].
Claims 4-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/155699 and further in view of Bunnelle (US 2014/0079919).
With respect to claim 4, Hundorf teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Hundorf and claim 4 is the provision that the tackifier-free adhesive composition has a specific composition.
Bunnelle teaches an absorbent article wherein the amorphous polyolefin has less than 5 wt. % crystallinity and the heterophase polyolefin comprises at least about 5 wt. % crystallinity in at least one sequence or block; and wherein the amorphous polyolefin provides adhesion and the heterophase polyolefin provides cohesive strength as set forth in [0008-0009] and [0016-0017].
It would have been obvious to one of ordinary skill in the art to provide the article of Hundorf with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
With respect to claim 5, Hundorf teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Hundorf and claim 5 is the provision that the tackifier-free adhesive composition has a specific composition.
Bunnelle teaches an absorbent article wherein the amorphous polyolefin comprises greater than 40 wt. % butene [0018] and less than 50 wt. % of one or more alpha olefin c2 or C4-20 monomers as set forth in [0025].
It would have been obvious to one of ordinary skill in the art to provide the article of Hundorf with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
With reference to claim 6, see the rejection of claim 4.    Bunnelle teaches a heterophase polyolefin comprising greater than 40 wt. % of propene [0006] and less than 60 wt. % of one or more alpha olefin c2 or C2-20 monomers [0025] and comprising polymer blocks or sequences that have a crystallinity of greater than 10% as set forth in [0008]. 
It would have been obvious to one of ordinary skill in the art to provide the article of Hundorf with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
Regarding claim 7, see the rejection of claim 4.  
Bunnelle teaches an absorbent article wherein the substantially tackifier-free adhesive comprises polyisobutylene with a molecular weight of about 500 to about 2000 as set forth in [0040]. 
It would have been obvious to one of ordinary skill in the art to provide the article of Hundorf with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
With reference to claim 13, Hundorf discloses an absorbent article comprising an absorbent core (14); 
wherein the absorbent core comprises first (60) and second (62) absorbent layers, a first substrate (64) and a second substrate (72), wherein each substrate comprises an inner surface and an outer surface (figure 2);
wherein the first and second absorbent layers further comprise superabsorbent polymer material deposited on said first and second substrates and a fiberized net structure covering the superabsorbent polymer material on the respective first and second substrates (page 14, 2nd and 3rd paragraphs); 
wherein said first and second absorbent layers are combined together such that at least a portion of the fiberized net structure of the first absorbent layer contacts at least a portion of the fiberized net structure of the second absorbent layer (page 2, last paragraph to page 3, 1st paragraph) ; and 
wherein the fiberized net structures comprises a substantially tackifier-free adhesive as set forth on page 19, last paragraph. 
The difference between Hundorf and claim 13 is the provision that the tackifier-free adhesive composition has a specific composition.
Bunnelle teaches an absorbent article wherein the amorphous polyolefin comprises greater than 40 wt. % butene [0018] and 
(ii) a second amorphous polymer comprising at least one butene monomer [0025-0028] , the polymer having a molecular weight (MWn) of at least 1000 [0028] wherein the polymer is compatible with the polyolefin as set forth in [0036-0037].
It would have been obvious to one of ordinary skill in the art to provide the article of Hundorf with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
With reference to claim 14, Bunnelle teaches that the amorphous polyolefin composition comprises less than 50 wt % of one or more alpha olefin c2 or C4-20 monomers as set forth in [0025].
It would have been obvious to one of ordinary skill in the art to provide the article of Hundorf with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
As to claim 15, see [0040] of Bunnelle.
It would have been obvious to one of ordinary skill in the art to provide the article of Hundorf with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
With reference to claim 16, Bunnelle teaches an absorbent article wherein the adhesive comprises about 50 to 90 wt. % of the amorphous polymer and about 10 to about 50 wt. % of the polyisobutylene as shown on page 4, in Table 1.
It would have been obvious to one of ordinary skill in the art to provide the article of Hundorf with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
As to claim 17, Hundorf discloses an absorbent article wherein the core is substantially cellulose-free as set forth on page 17, 1st full paragraph. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/155699 in view of Bunnelle (US 2014/0079919) and further in view of Kreuzer et al. (US 2012/0316528).
With reference to claim 18, Hundorf in view of Bunnelle teach the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Hundorf in view of Bunnelle and claim 18 is the provision that the superabsorbent polymer material area comprises at least two channels, said channels being substantially free of superabsorbent polymer material. 
Kreuzer teaches an absorbent article including at least two channels being substantially free of superabsorbent polymer material as set forth in at least figure 2. The first substrate is bonded to the second substrate in the channels as shown in figures 7 and 9-11.
It would have been obvious to one of ordinary skill in the art to provide the superabsorbent polymer material area of Hundorf modified with the at least two channels as taught by Kreuzer in order to provide the absorbent structure with folding lines to help provide the article with a comfortable and superior fit while permitting liquid transportation as taught by Kreuzer in [0073-0074].
With respect to claim 19, Hundorf in view of Bunnelle teach the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Hundorf and claim 19 is the provision that the first substrate and second substrates form a portion of the core wrap.
Kreuzer teaches an absorbent article where cover layer(s) may function as a
core wrap as set forth in [0125].
It would have been obvious to one of ordinary skill in the art to provide the article
of Hundorf modified with a core wrap as taught by Kreuzer in order to enclose the absorbent polymer particles to avoid undesirable leakage as taught by Kreuzer in [0125].
 With reference to claim 20, Hundorf discloses that the substrates may be adhered to one another about the periphery to form an envelope about the absorbent layers to hold the material within the core as set forth on page 14, last full paragraph.
The difference between Hundorf modified  and claim 20 is the explicit recitation that the article includes a C-wrap.
With respect to the C-wrap, it would have been obvious to one of ordinary skill in the art to provide the article of Hundorf with a C-wrap as desired because Hundorf discloses that the substrates may be adhered to one another about the periphery to form an envelope about the absorbent layers to hold the material within the core (page 14, last full paragraph) and while a C-wrap is well known in the art for this purpose, it is also noted that the substitution one type of wrap/fold for another to serve the same purpose is within the level of ordinary skill in the art..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,241,843. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and claims 1-28 of U.S. Patent No. 9,241,843 are directed to an absorbent article including a substantially tackifier free adhesive composition including an amorphous polyolefin composition and a heterophase polyolefin composition comprising amorphous character and crystalline blocks.
All of the limitations of claim 1 of the instant application can be found in claims 1, 12, 16 and 27 of U.S. Patent No. 9,241,843.  
The difference lies in the fact that the copending claims include more elements with respect to the absorbent core and are thus considered more specific.  Thus, the invention of U.S. Patent No. 9,241,843 is in effect a “species” of the “generic” invention of the Application, and it is been held that the generic invention is ‘anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the Application is anticipated by U.S. Patent No. 9,241,843, the claims are not patentably distinct.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,555,152. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and claims 1-17 of U.S. Patent No. 9,555,152 are directed to an absorbent article including a substantially tackifier free adhesive composition including an amorphous polyolefin composition and a heterophase polyolefin composition comprising amorphous character and crystalline blocks.
All of the limitations of claim 1 of the instant application can be found in claims 1, and 14 of U.S. Patent No. 9,555,152.  
The difference lies in the fact that the copending claims include more elements with respect to the absorbent core and are thus considered more specific.  Thus, the invention of U.S. Patent No. 9,555,152 is in effect a “species” of the “generic” invention of the Application, and it is been held that the generic invention is ‘anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the Application is anticipated by U.S. Patent No. 9,555,152, the claims are not patentably distinct.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,943,623. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and claims 1-18 of U.S. Patent No. 9,943,623 are directed to an absorbent article including a substantially tackifier free adhesive composition including an amorphous polyolefin composition and a heterophase polyolefin composition comprising amorphous character and crystalline blocks.
All of the limitations of claim 1 of the instant application can be found in claims 1, and 14 of U.S. Patent No. 9,943,623.  
The difference lies in the fact that the copending claims include more elements with respect to the absorbent core and are thus considered more specific.  Thus, the invention of U.S. Patent No. 9,943,623 is in effect a “species” of the “generic” invention of the Application, and it is been held that the generic invention is ‘anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the Application is anticipated by U.S. Patent No. 9,943,623, the claims are not patentably distinct.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,300,164. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and claims 1-18 of U.S. Patent No. 10,300,164 are directed to an absorbent article including a substantially tackifier free adhesive composition including an amorphous polyolefin composition and a heterophase polyolefin composition comprising amorphous character and crystalline blocks.
All of the limitations of claim 1 of the instant application can be found in claims 1, and 14 of U.S. Patent No. 10,300,164.  
The difference lies in the fact that the copending claims include more elements with respect to the absorbent core and are thus considered more specific.  Thus, the invention of U.S. Patent No. 10,300,164 is in effect a “species” of the “generic” invention of the Application, and it is been held that the generic invention is ‘anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the Application is anticipated by U.S. Patent No. 10,300,164, the claims are not patentably distinct.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,639,210. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and claims 1-14 of U.S. Patent No. 10,639,210 are directed to an absorbent article including a substantially tackifier free adhesive composition including an amorphous polyolefin composition and a heterophase polyolefin composition comprising amorphous character and crystalline blocks.
All of the limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 10,639,210.  
The difference lies in the fact that the copending claims include more elements with respect to the absorbent core and are thus considered more specific.  Thus, the invention of U.S. Patent No. 10,639,210 is in effect a “species” of the “generic” invention of the Application, and it is been held that the generic invention is ‘anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the Application is anticipated by U.S. Patent No. 10,639,210, the claims are not patentably distinct.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781